          Case 1:21-cr-00217-PGG Document 49 Filed 05/25/21 Page 1 of 2
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      May 25, 2021
BY ECF
Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

   Re:      United States v. Stuart Finkelstein, 21 Cr. 217 (PGG)

Dear Judge Gardephe:

        The Government writes respectfully to apprise the Court of the parties’ discussions as to
whether they can reach a stipulation that would allow Mr. Griffin to continue his representation of
the defendant. Having conferred in good faith, the parties do not believe that such a stipulation is
possible.

        Although the Government agrees that Mr. Griffin was a conduit for information provided
to him by the defendant, there is a dispute concerning the nature of the discussions that took place
between Mr. Griffin and Attorney-3. Compare ECF No. 43, Defendant’s May 4, 2021 Letter to
Judge Gardephe at 2 (“During the course of my representation, one of the attorneys who had
requested a hearing indicated that he would prefer to settle the matter. . . . The case was settled.”)
with ECF No. 44, Government’s May 4, 2021 Letter to Judge Gardephe, at 2 (“Rather than appear
for that hearing, the defendant, through Mr. Griffin, informed [Attorney-3] that [the defendant]
would give back some of the settlement money from the lawsuit if Restaurant-2 withdrew its
request for a hearing.”). The Government believes that this dispute could bear on the jury’s
determination as to whether those discussions were merely routine civil settlement discussions, as
the defense has argued, or an effort by Mr. Finkelstein to obstruct justice, as the Government
submits. Only Mr. Griffin and Attorney-3 were privy to these discussions. Therefore, for the
defense to advance its theory, Mr. Griffin would have to testify on his client’s behalf, and/or Mr.
Griffin would have to cross-examine Attorney-3 on the basis of Mr. Griffin’s personal
recollections of those conversations. In either case, Mr. Griffin would become a sworn or unsworn
witness whose disqualification, in the Government’s view, would become necessary. See United
States v. Locascio, 6 F.3d 924, 933 (2d Cir. 1993); United States v. Kliti, 156 F.3d 150, 156 (2d
Cir. 1998).




                                                  1
         Case 1:21-cr-00217-PGG Document 49 Filed 05/25/21 Page 2 of 2




       Because the parties cannot reach a stipulation, the Government respectfully submits that
the Court should disqualify Mr. Griffin from his representation of the defendant.


                                           Respectfully submitted,

                                           AUDREY STRAUSS
                                           United States Attorney


                                        by: _____________________________
                                            Rushmi Bhaskaran
                                            Assistant United States Attorney
                                            (212) 637-2439

cc:    Brian Griffin, Esq. (by ECF)
